Exhibit 10.1

Waiver and Amendment No. 3 to Amended and Restated
Receivables Purchase Agreement


 

This WAIVER AND AMENDMENT NO. 3 TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of February 26, 2009 (this "Agreement"), is made by and
among ABITIBI-CONSOLIDATED U.S. FUNDING CORP. (the "Seller"), CITIBANK, N.A.
("Citibank"), as a Bank, EUREKA SECURITISATION, PLC ("Eureka"), as an Investor,
CITIBANK, N.A., LONDON BRANCH, as operating agent (the "Agent") for the
Investors and the Banks, ABITIBI-CONSOLIDATED INC. ("ACI") and ABITIBI
CONSOLIDATED SALES CORPORATION ("ACSC").

 

Preliminary Statements. (1) The Seller, Citibank, Eureka, the Agent, ACI, in its
capacity as Subservicer and an Originator, and ACSC, in its capacity as Servicer
and an Originator, are parties to that certain Amended and Restated Receivables
Purchase Agreement, dated as of January 31, 2008 (as amended, restated,
supplemented and/or otherwise modified from time to time, the "RPA"; capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the RPA).

 

(2)      The Servicer has delivered to the Agent a Monthly Report for January
2009 showing that the average of the Delinquency Ratios for such calendar month
and the two immediately preceding calendar months exceeds the maximum percentage
set forth in clause (i) of Section 7.01(h) of the RPA, which event constitutes
an Event of Termination pursuant to such Section 7.01(h) of the RPA (the "RPA
Event of Termination").

 

(3)      The Seller and the Servicer have requested that the Agent, the Investor
and the Banks waive (a) the RPA Event of Termination and (b) the Seller's
potential non-compliance with clause (i) of Section 7.01(h) of the RPA for the
calendar month ending February 28, 2009.

 

(4)      The Agent, the Investor and the Banks are willing to agree to such
waiver subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.      Waivers to the RPA. Upon the effectiveness of this Agreement in
accordance with Section 3 hereof, the Banks, the Investor and the Agent hereby
agree to waive (a) the RPA Event of Termination and (b) any non-compliance by
the Seller with Section 7.01(h)(i) for the calendar month ending February 28,
2009 (provided that the waiver set forth in this clause (b) shall only be
effective if the average of the Delinquency Ratios for the calendar month ending
February 28, 2009 and the two immediately preceding calendar months does not
exceed 5.0%), until the earliest of the following dates (such earliest date
being the "Waiver Termination Date"): (x) March 27, 2009, (y) the date (after
the date of this Agreement) on which ACI or any of its Affiliates enters into
any amendment to the Credit and Guaranty Agreement (as defined in the RPA, as
amended by this Agreement), including, without

 

--------------------------------------------------------------------------------

 

limitation, any date on which the Maturity Date (as defined in the Credit and
Guaranty Agreement) shall have been extended beyond March 30, 2009 and (z) the
date on which the principal amount of all loans under the Credit and Guaranty
Agreement become due and payable (by acceleration, maturity or otherwise) or are
prepaid or repaid in full. The Servicer shall provide the Agent with notice as
soon as possible (and in any event within two Business Days) following any
amendment of the Credit and Guaranty Agreement, any extension of the Maturity
Date (as defined in the Credit and Guaranty Agreement) or any acceleration of,
or prepayment or repayment in full of, the loans under the Credit and Guaranty
Agreement. From and after the Waiver Termination Date, the Agent, the Investor
and the Banks may exercise any rights, remedies, powers, claims or causes of
action available to them under the RPA or any other Transaction Document during
the existence of an Event of Termination, as a result of the RPA Event of
Termination.  

SECTION 2.      Amendments to the RPA. Upon the effectiveness of this Agreement
in accordance with Section 3 hereof:

 

(a)      The last proviso in the definition of "Assignee Rate" set forth in
Section 1.01 of the RPA is amended by inserting the phrase "or Adjusted
Eurodollar Rate, as applicable," immediately following the term "Alternate Base
Rate" appearing therein.

 

(b)      The definitions of "Bank Commitment" and "Purchase Limit" appearing in
Section 1.01 of the RPA are each amended by replacing the amount "$350,000,000"
appearing therein with the amount "$210,000,000".

 

(c)      A new definition of "Credit and Guaranty Agreement" is added in Section
1.01 of the RPA in proper alphabetical order and shall read as follows:

 

         "Credit and Guaranty Agreement" means that certain Credit and Guaranty
Agreement dated as of April 1, 2008 among Abitibi-Consolidated Company of
Canada, Abitibi-Consolidated Inc., certain Subsidiaries and Affiliates of
Abitibi-Consolidated Inc., as Guarantors, various Lenders, Goldman Sachs Credit
Partners L.P., as Joint-Lead Arranger, Syndication Agent and Joint-Lead
Bookrunner, Wachovia Capital Markets, LLC, as Joint-Lead Arranger and Joint-Lead
Bookrunner, Goldman Sachs Credit Partners L.P., as Collateral Agent, Goldman
Sachs Credit Partners L.P., as Administrative Agent and Goldman Sachs Credit
Partners L.P., as Documentation Agent, as such may have been amended prior to
February 26, 2009.

 

(d)      The definition of "Seller Report" in Section 1.01 of the RPA is amended
in its entirety to read as follows:

 

           "Seller Report" means a Monthly Report, a Weekly Report or a Daily
Report (as such term is defined in Section 6.02(g)(iv)).


2

--------------------------------------------------------------------------------

 

(e)      Section 2.05(b) of the RPA is amended in its entirety to read as
follows:

 

(b)      The Seller shall pay to the Agent certain fees (collectively, the
"Fees") in the amounts and on the dates set forth in that certain amended and
restated fee agreement (relating to program fee, liquidity fee and Applicable
Margin) between the Seller and the Agent and that certain fee agreement
(relating to amendment and waiver fee) between the Seller and the Agent, each
dated February 26, 2009, as the same may be amended or restated from time to
time (collectively, the "Fee Agreement").

 

(f)      Section 6.02(g) of the RPA is amended by inserting a new subsection
(iv) therein following subsection (iii) which shall read as follows:

 

(iv)      Prior to 10:00 A.M. (New York City time) on each Business Day, the
Servicer shall deliver to the Agent a daily report (each, a "Daily Report") in
substantially the form of the Weekly Report, which shall contain information
related to the Receivables Pool as of the close of business on the preceding
Business Day and such additional information as the Agent may request from time
to time.

 

(g)      A new Section 5.03 is added to the RPA and shall read as follows:

 

Section 5.03      Covenant of ACI. Until the latest of the Facility Termination
Date or the date on which no Capital or Yield on any Receivable Interest shall
be outstanding or the date all other amounts owed by the Seller hereunder to the
Investors, the Banks or the Agent are paid in full, ACI shall not, and shall not
permit any of its Affiliates to, make any voluntary prepayment of principal with
respect to the loans outstanding under the Credit and Guaranty Agreement without
the prior written consent of the Agent.

 

SECTION 3.      Effectiveness. This Agreement shall become effective as of the
date hereof at such time as:

 

(a)      executed counterparts of this Agreement have been delivered by each
party hereto to the other parties hereto;

 

(b)      the Agent shall have received each of the following, each in form and
substance satisfactory to the Agent:

 

(i)      an executed copy of the letter agreement, dated the date hereof,
between the Seller and the Agent regarding the payment of an amendment and
waiver fee (the "Amendment Fee Letter");

 

(ii)      an executed copy of the Amended and Restated Fee Agreement, dated the
date hereof, between the Seller and the Agent regarding the payment of certain
ongoing fees under the RPA;

 


 

3

--------------------------------------------------------------------------------

 

(iii)      an executed counterpart of the Confirmation of Undertakings, in the
form attached hereto; and

 

(iv)      an executed counterpart of a letter agreement, dated the date hereof,
between ACI and Citigroup Global Markets Inc. regarding a right of first
refusal;

 

(c)      the Agent shall have received payment in full of the portion of the
Amendment Fee (as defined in the Amendment Fee Letter) that is due upon the
execution of this Agreement; and

 

(d)      Kaye Scholer LLP, counsel to the Agent, shall have received payment in
full of all of its outstanding legal fees and expenses.

  Notwithstanding the foregoing, this Agreement shall not become effective
unless all of the conditions set forth in this Section 3 shall have been
satisfied prior to 5:00 P.M. (New York City time) on February 26, 2009.  

SECTION 4.      Representations and Warranties. Each of the Seller and the
Servicer represents and warrants that:

 

(a)      each of the representations and warranties contained in Section 4.01
and Section 4.02, respectively, of the RPA (after giving effect to this
Agreement) are correct in all material respects on and as of the date of this
Agreement as though made on and as of such date; and

 

(b)      no Insurance Policy Event, Servicer Default, Event of Termination or
Incipient Event of Termination exists under the RPA (after giving effect to this
Agreement).

 

SECTION 5.      Collections, Sales and Purchases. (a) The RPA Event of
Termination constitutes a Control Event under the RPA, and as a result thereof,
the Agent has delivered notices to the Deposit Banks as contemplated by Section
6.03(a) of the RPA. The parties hereto acknowledge that such notices shall
remain effective notwithstanding the waiver granted herein. So long as
Collections are being transferred to, or are under the control of, the Agent
pursuant to such notices, the Agent shall, promptly upon receipt of each Daily
Report which demonstrates that no Event of Termination or Incipient Event of
Termination has occurred (and provided that all of the other conditions
precedent to reinvestment set forth in Section 3.02 of the RPA have been
satisfied), release such Collections to the Servicer, and the Servicer shall
apply such Collections in accordance with Section 2.04(b) of the RPA.

 

(b)      Each Originator confirms that it has sold and contributed, and agrees
that it shall continue to sell or contribute, to the Seller all Receivables (as
such term is defined in the Originator Purchase Agreement) originated by it from
time to time, and the Seller confirms that it has purchased or accepted as a
contribution, and agrees that it shall continue to purchase or

 


 

4

--------------------------------------------------------------------------------

 

accept as a contribution, from each Originator all such Receivables from time to
time, in each case until the Facility Termination Date (as defined in the
Originator Purchase Agreement).  

(c)      Notwithstanding the ongoing (i) reinvestment of Collections pursuant to
Section 2.04(b) of the RPA and (ii) sales or contributions of Receivables
pursuant to Article II of the Originator Purchase Agreement, the Banks shall
not, and shall not be required to, make any further purchases of Receivable
Interests pursuant to Article II of the RPA prior to the Waiver Termination
Date.

 

SECTION 6.      Confirmation of RPA; No Other Modifications or Waivers. Each
reference in the RPA to "this Agreement" or "the Agreement" shall mean the RPA
as amended by this Agreement, and as hereafter amended or restated. Except as
expressly amended pursuant to Sections 2 and 5 hereof, the RPA is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its terms. Except as expressly set forth in Section 1 hereof,
this Agreement shall not be deemed a waiver of any Event of Termination,
Incipient Event of Termination, Servicer Default or Insurance Policy Event or
any other term or condition of any Transaction Document and shall not be deemed
to prejudice any right or rights which any Investor or Bank or the Agent (i)
have to exercise any rights, remedies, powers, claims or causes of action now or
hereafter available under the RPA or any other Transaction Document as a result
of any past, present or future Event of Termination, Incipient Event of
Termination, Servicer Default or Insurance Policy Event or (ii) otherwise may
now have or may have in the future under or in connection with any Transaction
Document or any of the instruments or agreements referred to therein, as the
same may be amended from time to time, and each of the Agent, the Investors and
the Banks hereby reserve all of their respective rights, remedies, powers,
claims and causes of action under the RPA and under applicable law, all of which
rights, remedies, powers, claims and causes of action are cumulative to such
party.

 

SECTION 7.      Costs and Expenses. The Seller agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution and
delivery of this Agreement, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Agent, the Investors and the Banks
with respect thereto.

 

SECTION 8.      GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

SECTION 9.      Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature

 


 

5

--------------------------------------------------------------------------------

 

page to this Agreement by facsimile or by e-mail in portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart of this
Agreement.  

SECTION 10.      Execution by ACI. This Agreement shall be considered to be
executed and delivered by ACI at White Plains, New York and once an authorized
director or officer of ACI resident in the United States of America has executed
the same.

 

SECTION 11.      Language. This Agreement and all related documents have been
written in the English language at the express request of the parties. Le
présent contrat ainsi que tous les documents s'y rattachant ont été rédigés en
anglais à la demande expresse des parties.

   

[Remainder of this page intentionally left blank]


 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 

  ABITIBI-CONSOLIDATED U.S. FUNDING CORP., as Seller         By:
/s/ Colin Keeler
  Title: Vice President   Name: Colin Keeler               By:
/s/ Allen Dea
  Title: Assistant Treasurer   Name: Allen Dea               EUREKA
SECURITISATION, PLC, as an Investor         By: Citibank, N.A., London Branch,
as Attorney-in-Fact             By:
/s/ Tom Sullivan
      Title: Vice President       Name: Tom Sullivan                   CITIBANK,
N.A., London Branch, as Agent           By:
/s/ Tom Sullivan
    Title: Vice President     Name: Tom Sullivan                   CITIBANK,
N.A., as a Bank           By:
/s/ Tom Sullivan
    Title: Vice President     Name: Tom Sullivan

 

 

--------------------------------------------------------------------------------

 

  ABITIBI-CONSOLIDATED INC., as Subservicer and an Originator         By:
/s/ Allen Dea
    Title: Vice President and Secretary     Name: Allen Dea               By:
/s/ William G. Harvey
    Title: Vice President and Treasurer     Name: William G. Harvey            

  ABITIBI CONSOLIDATED SALES CORPORATION, as Servicer and an Originator        
By:
/s/ Colin Keeler
    Title: Vice President     Name: Colin Keeler               By:
/s/ Allen Dea
    Title: Assistant Treasurer     Name: Allen Dea            


 

 

--------------------------------------------------------------------------------


CONFIRMATION OF UNDERTAKINGS


February 26, 2009

 

 

The undersigned, as undertaking party under (a) the Undertaking Agreement
(Originator), dated as of October 27, 2005 in favor of Abitibi-Consolidated U.S.
Funding Corp. (as amended, restated, supplemented and/or modified from time to
time, the "Undertaking (Originator)") and assigned to Citicorp North America,
Inc., as Agent (the "Agent") and (b) the Undertaking Agreement (Servicer) dated
as of October 27, 2005 in favor of the Agent and certain investors and banks (as
amended, restated, supplemented and/or modified from time to time, the
"Undertaking (Servicer)"), and together with the Undertaking (Originator), the
"Undertakings"), hereby consents to Waiver and Amendment No. 3 to Amended and
Restated Receivables Purchase Agreement, dated as of February 26, 2009 (the
"Amendment"), and hereby confirms and agrees that, notwithstanding the
effectiveness of such Amendment, each of the Undertakings heretofore executed
and delivered by it is, and shall continue to be, in full force and effect and
shall apply to the Agreement (as defined below) as amended by the Amendment, and
each of the Undertakings is hereby ratified and confirmed. As used herein,
"Agreement" means the Receivables Purchase Agreement referred to in the
Preliminary Statements of the Undertakings.

 


 

  ABITIBI-CONSOLIDATED INC.         By:
/s/ Allen Dea
    Title: Vice President and Secretary     Name: Allen Dea               By:
/s/ William G. Harvey
    Title: Vice President and Treasurer     Name: William G. Harvey

 

 